J-A20006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.V., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: L.V., MINOR CHILD          :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 189 EDA 2022

           Appeal from the Order Entered December 15, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002253-2016

 IN THE INTEREST OF: L.V., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: L.V., MINOR CHILD          :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 190 EDA 2022

           Appeal from the Order Entered December 15, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-AP-0000631-2019

 IN THE INTEREST OF: L.V.-H., A        :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: L.V.-H., MINOR CHILD       :
                                       :
                                       :
                                       :
                                       :   No. 191 EDA 2022

           Appeal from the Order Entered December 15, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002269-2016

 IN THE INTEREST OF: L.V.H., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-A20006-22


                                               :
                                               :
    APPEAL OF: L.V.H., MINOR CHILD             :
                                               :
                                               :
                                               :
                                               :   No. 192 EDA 2022

              Appeal from the Order Entered December 15, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000630-2019

BEFORE:      STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                          FILED OCTOBER 17, 2022

        The guardian ad litem (GAL) for L.V., born in August of 2016, and L.V.H.,

born in January of 2015, (Children) appeals from the trial court’s orders, dated

December 15, 2021, that denied the GAL’s petition to terminate the parental

rights of J.H. (Mother) and L.V. (Father) to the Children.1       The court also

denied the GAL’s petition to change the Children’s goals to adoption. After

review, we affirm.

        In its opinion, the juvenile court indicates that numerous hearings were

held during 2020 and 2021 to determine whether the GAL’s petition requesting

the termination of Mother and Father’s parental rights to their two Children

should be granted pursuant to 23 Pa.C.S. § 2511(a)(1), (2) and (b). The

court’s opinion does not discuss whether the goal for the Children should be


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 At various places in the briefs and the record, the GAL is also identified as
the Child Advocate. Likewise, Mother and Father are identified as Parents of
the two Children.

                                           -2-
J-A20006-22



changed. Based upon the testimony provided, the court set forth the following

in response to the GAL’s appeal to this Court:

           On October 11, 2016, the Department of Human Services
     (“DHS”) received a Child Protective Services (“CPS”) report
     alleging that two (2) month old Child L.V. . . . was admitted to the
     Children’s Hospital of Philadelphia (“CHOP”) on October 10,
     2016[,] with multiple fractures.      In total[,] twenty-six (26)
     fractures were eventually discovered. These fractures included a
     right humorous bucket-handle fracture; a rib fracture; and a left
     femur bucket handle fracture. Medical staff at CHOP determined
     that Child L.V.’s injuries were highly indicative of child abuse.
     These fractures were also in various stages of healing. CHOP
     admitted Child L.V. to the Trauma Unit where Child L.V. remained
     for several days. Mother and Father were unable to explain any
     cause or explanation for Child L.V.’s fractures[.] Mother and
     Father denied that Child had been dropped or fallen or left in the
     care of someone other than Mother or Father. Rather, Mother and
     Father stated that Child had not been left unsupervised. Mother
     indicated that she noticed Child L.V’s shoulder was swelling on
     October 7, 2016. Father indicated that he had noticed Child L.V.’s
     leg had swollen on October 10, 2016.

           On October 11, 2016, a medical evaluation was completed
     at CHOP on Child’s one year old sister Child L.V.H., who was
     medically cleared. A Safety Plan was implemented by [DHS] for
     Child L.V.H. and she began residing with her maternal aunt. On
     October 13, 2016[,] DHS obtained Orders for Protective Custody
     for Child L.V. and Child L.V.H. The victim Child L.V. was placed in
     the home of a maternal cousin. On October 21, 2016, DHS filed
     a Petition for Dependency and a finding of aggravated
     circumstances and child abuse against Mother and Father. On
     April 16, 2018, the Court issued an order adjudicating the Children
     dependent and further ordered that no efforts be made to
     preserve the family and reunify the Children with Mother and
     Father based upon a determination of aggravated circumstances.
     The Mother appealed this adjudication, which was upheld by the
     Superior Court. [See In re L.V., 209 A.3d 399 (Pa. Super.
     2019).]

          Sometime after the adjudication[,] the Children were placed
     with their Paternal Grandfather (“Grandfather”) where they

                                    -3-
J-A20006-22


      continue to remain. The Grandfather had relocated to Philadelphia
      from Puerto Rico to care for the Children. By December 15, 2021,
      the Grandfather was prepared to return to Puerto Rico with the
      Children and [DHS] acknowledged that the termination of Mother
      and Father’s parental rights would no longer be in the best
      interests of the Children. The court ordered that the Grandfather
      be explored as a resource for permanent legal custody [(“PLC”)]
      of the Children. The trial court also ordered that the Children be
      allowed to return to Puerto Rico with their Grandfather. This Order
      was by agreement of all parties. The [GAL] filed the underlying
      Notice of Appeal on January 13, 2022.

Juvenile Ct. Op., 6/2/22, at 3-4 (record citation omitted).

      Additionally, the juvenile court’s opinion discussed testimony upon

which it relied in making its determination that the termination of the parental

rights of the Parents was not in the best interests of the Children. The court

explained:

            On January 10, 2020, Ms. Amanda Mosley, [the Community
      Umbrella Agency (“CUA”)] Representative, testified that there
      remained safety concerns with reuniting the Children with their
      [P]arents[,] … that the Children were bonded with their
      Grandfather[,] and that it would be in their best interests that the
      Children be adopted and allowed to go to Puerto Rico with their
      Grandfather.

            Following this testimony, on January 25, 2021, Dr. William
      Russell, Psychiatrist, testified as to the findings from his Parental
      Capacity Evaluation. He also concluded that there remained
      safety concerns as to placing the Children back with their
      [P]arents. He also testified that to stop contact with their
      [P]arents by termination of parental rights would also cause
      irreparable harm to both children[,] since [P]arents shared a
      strong parent/child bond. The trial court gave great weight to this
      testimony.

            On August 11, 2021, Roya Paller, social worker, testified
      that she and the Children discussed their future placement and
      that the Children were emphatic that they wanted to stay with
      their Grandfather[,] who had provided to them a “forever


                                      -4-
J-A20006-22


      home[.”] Ms. Paller testified that the Children’s Grandfather had
      provided to them their basic needs and that the Children
      understood the concept of adoption. Ms. Paller testified that
      Children had a parental bond with their Grandfather and that to
      separate the Children from their Grandfather and not allow them
      to go to Puerto Rico would cause irreparable harm. On September
      10, 2021, DHS stated that [it] supported a goal of [PLC] as to the
      Grandfather.

            Ultimately, the [juvenile] court made the determination that
      the termination of the [P]arents[’] parental rights would not be in
      the best interests of the Children[,] in part because it would
      potentially sever contact between the Children and their
      [P]arents. Similarly, to not allow the Children to return to Puerto
      Rico with their Grandfather would also cause irreparable harm.
      Under these circumstances, the position of DHS that [PLC] be
      explored as to the Grandfather was reasonable and just. The
      denial of the [GAL’s] underling [sic] petition to terminate the
      parental rights of the Mother and Father was supported by the
      evidence. For the aforementioned reasons[,] termination of the
      parental rights of the [P]arents was not in the [C]hildren’s best
      interests. A strong bond existed between Children and their
      [P]arents and termination of parental rights would cause
      irreparable harm.

Juvenile Ct. Op. at 5-7 (record citations omitted).

      In the appeal to this Court, the GAL’s brief sets forth the following issues

for our review:

      A. Should the [juvenile] court have involuntarily terminated
         parental rights as to Mother and Father under §§ 2511(a)(2),
         (5), and (8), where termination under these subsections was
         supported by clear and convincing evidence?

      B. Did the [juvenile] court err as a matter of law and abuse its
         discretion in denying [the GAL’s] petition to terminate parental
         rights as to Mother and Father under § 2511(b) as termination
         best served the Children’s needs and welfare?

      C. Did the [juvenile] court err as a matter of law and abuse its
         discretion in denying [the GAL’s] petition for a goal change to
         adoption, where the goal of adoption was in the best interests

                                      -5-
J-A20006-22


         of the Children and had not been ruled out, and there were no
         petitions for [PLC] before the court?

GAL’s brief at 4.     However, of note, the GAL’s Statement of Matters

Complained of Pursuant to Rule 1925(b) of the Pennsylvania Rules of Appellate

Procedure includes the following:

      1. The [juvenile] [c]ourt erred as a matter of law and abused its
         discretion in denying Child Advocate’s Petition for a Goal
         Change, where a goal change to adoption was in the best
         interests of the Child.

      2. The [juvenile] [c]ourt erred as a matter of law and abused its
         discretion in failing to rule out the goal of adoption[] and
         ordering [CUA] to proceed with the permanency goal of [PLC],
         where no petitions for [PLC] had been filed.

      3. The [juvenile] [c]ourt erred as a matter of law and abused its
         discretion by allowing [DHS] to enter into evidence a bonding
         evaluation that was not submitted by the discovery deadline
         and had never been entered into evidence during the pendency
         of the case.

      4. The [juvenile] [c]ourt erred as a matter of law and abused its
         discretion by sustaining an objection to the expert testimony
         of Roya Paller, forensic social worker, regarding whether
         severing the relationship between Mother and Child would
         cause irreparable harm to the Child.

      5. Child Advocate reserves the right to amend this Concise
         Statement of Matters Complained of on Appeal upon receipt
         and review of the transcript in this matter.

GAL’s Pa.R.A.P. 1925(b) Statement.

      A comparison of the two lists of issues reveals that the GAL’s first issue

in her brief was not suggested by any of the issues listed in the Statement of

Matters Complained of on Appeal. It is well settled that “[i]ssues not raised

in the trial court are waived and cannot be raised for the first time on appeal.”

Pa.R.A.P. 302(a). Moreover, “[i]ssues not included in the Statement and/or

                                      -6-
J-A20006-22



not raised in accordance with the provisions of this paragraph (b)(4) are

waived.” Pa.R.A.P. 1925(b)(4)(vii). Thus, we are compelled to conclude that

the first issue listed in the GAL’s brief is waived. This conclusion might explain

why the GAL notes in her brief that the juvenile court only discusses the

bonding of Children with the Grandfather and/or with the Parents, which is

based on Section 2511(b), and provides no discussion directed at Section

2511(a).

      To address the GAL’s second issue, we set forth our well-settled

standard of review involving involuntary termination of parental rights cases:

           The standard of review in termination of parental rights
           cases requires appellate courts “to accept the findings of
           fact and credibility determinations of the trial court if they
           are supported by the record.” In re [Adoption of] S.P., .
           . . 47 A.3d 817, 826 (Pa. 2012). “If the factual findings are
           supported, appellate courts review to determine if the trial
           court made an error of law or abused its discretion.” Id. “A
           decision may be reversed for an abuse of discretion only
           upon demonstration of manifest unreasonableness,
           partiality, prejudice, bias, or ill will.” Id. The trial court’s
           decision, however, should not be reversed merely because
           the record would support a different result. Id. at 827. We
           have previously emphasized our deference to trial courts
           that often have first-hand observations of the parties
           spanning multiple hearings. See In re R.J.T., . . . 9 A.3d
           [1179, 1190 (Pa. 2010)].

      In re T.S.M., . . . 71 A.3d 251, 267 (Pa. 2013) (original brackets
      omitted). “[T]he trial court is free to believe all, part, or none of
      the evidence presented, and is likewise free to make all credibility
      determinations and resolve conflicts in the evidence.” In re
      Q.R.D., . . . 214 A.3d 233, 239 (Pa. Super. 2019) (citation
      omitted). “If competent evidence supports the trial court’s
      findings, we will affirm even if the record could also support the
      opposite result.” In re B.J.Z., 207 A.3d 914, 921 (Pa. Super.
      2019) (citation omitted).

                                        -7-
J-A20006-22



In re S.C., 247 A.3d 1097, 1103 (Pa. Super. 2021).

      With regard to Section 2511(b), this Court has explained that:

             Subsection 2511(b) focuses on whether termination of
      parental rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. However, in cases
      where there is no evidence of a bond between a parent and child,
      it is reasonable to infer that no bond exists. Accordingly, the
      extent of the bond-effect analysis necessarily depends on the
      circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations

omitted).

      Moreover, since the GAL’s arguments center on the juvenile court’s

decision to admit or exclude evidence, we set forth our applicable standard of

review:

            When we review a trial court ruling on admission of
      evidence, we must acknowledge that decisions on admissibility are
      within the sound discretion of the trial court and will not be
      overturned absent an abuse of discretion or misapplication of law.
      In addition, for a ruling on evidence to constitute reversible error,
      it must have been harmful or prejudicial to the complaining party.

             An abuse of discretion is not merely an error of judgment,
      but if in reaching a conclusion the law is overridden or misapplied,
      or the judgment exercised is manifestly unreasonable, or the
      result of partiality, prejudice, bias or ill-will, as shown by the
      evidence or the record, discretion is abused.




                                      -8-
J-A20006-22


Phillips v. Lock, 86 A.3d 906, 920 (Pa. Super. 2014), quoting Stumpf v.

Nye, 950 A.2d 1032, 1035-36 (Pa. Super. 2008) (citation and quotation

marks omitted).

      Specifically, the GAL argues that the juvenile court abused its discretion

by allowing into evidence DHS’s bonding evaluation produced by Dr. Russell

in 2019, because it was not submitted during pre-hearing discovery.        See

GAL’s Brief at 46-52. However, the GAL was aware of Dr. Russell’s report

from the time it was issued, in that Dr. Russell was the GAL’s own witness.

Moreover, the court indicated that the bonding evaluation was a necessary

consideration when formulating its decision in this case, which resulted in the

maintenance of the bond with Parents as well as the bond with Grandfather.

Essentially, the GAL’s position as to the admission of Dr. Russell’s bonding

evaluation appears to rest on the fact that the evaluation did not support her

position and that, therefore, the petition to terminate the Parents’ parental

rights should have been granted.

      The GAL also argues that the juvenile court erred by sustaining the

objection to the expert testimony of Roya Paller, a forensic social worker,

concerning whether irreparable harm to the Children would be caused if

Parents’ and Children’s relationship was severed. See GAL’s Brief at 52-53.

Ms. Paller was retained to provide an opinion as to whether the Children

wanted to be adopted by Grandfather.          She observed the Children in

Grandfather’s home and also observed Children’s interaction with Mother at


                                     -9-
J-A20006-22


one, half-hour visit at Grandfather’s home. In fact, the court questioned Ms.

Paller about whether irreparable harm would be caused if Children were

removed from Grandfather, to which she responded, yes. In response to a

question as to whether irreparable harm would result if the Parents’ parental

rights were terminated, she indicated it would not.            However, she

acknowledged that her “objective was to assess attachment [of a] bond

between the [C]hildren and their paternal [G]randfather and his fiancée [and]

the [C]hildren’s understanding of adoption and their wishes regarding

adoption.”   N.T., 8/11/2021, at 30.    Her objective was not to determine

irreparable harm with regard to the Parents.      Ultimately, the trial court’s

decision rested on safety concerns as to the Parents but relied on other

testimony supporting a refusal to terminate the Parents’ parental rights

because of their bond with the Children.

      In further support of the GAL’s position as to the bonding determination

required under Section 2511(b), she asserts error by the juvenile court in

relying on Dr. Russell’s testimony that termination of parental contact would

cause irreparable harm to the Children. See GAL’s Brief at 54-58. The GAL

also contends that the Parents could continue to have contact with the

Children even if their parental rights were terminated, claiming that the court

only speculated that at some point Grandfather could cease to allow contact

between the Parents and the Children.        Id. at 55.   Essentially, the GAL

contends that the court’s citation to some of the testimony supports


                                    - 10 -
J-A20006-22


termination except for Dr. Russell’s bonding evaluation issued a year earlier.

Id. at 57-58.

     We disagree and recognize that the juvenile court concluded that the

Parents’ bond with the Children was beneficial and should be maintained, but

that the safety issues with Parents must continue to be addressed. The court

further considered the preservation of the Children’s bond with Grandfather,

concluding it must be preserved. Thus, the decision recognized that severing

the bonds between both Children and Parents, and/or Children and

Grandfather, would cause irreparable harm to Children. This conclusion was

the basis for the decision to give Grandfather permanent legal custody of the

Children, preserve their bond with Parents, and ensure that the Children’s

lives would be lived in a safe and stable manner with Grandfather.       These

determinations by the court are not an abuse of discretion, are not harmful or

prejudicial to the GAL, and are not unreasonable as shown by the evidence of

record.

     The GAL’s last issue centers on the juvenile court’s denial of her petition

to change the Children’s goal to adoption.        See GAL’s Brief at 59-62.

Moreover, the GAL asserts error because no petition was filed requesting the

appointment of PLC of the Children by Grandfather.        To address the goal

change argument, we recognize that our standard of review is abuse of

discretion. In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

     To hold the trial court abused its discretion, we must determine
     its judgment was “manifestly unreasonable,” that the court

                                    - 11 -
J-A20006-22


      disregarded the law, or that its action was “a result of partiality,
      prejudice, bias or ill will.” Id. (quoting In re G.P.-R., … 851 A.2d
      967, 973 (Pa. Super. 2004)). While this Court is bound by the
      facts determined in the trial court, we are not tied to the court’s
      inferences, deductions and conclusions; we have a “responsibility
      to ensure that the record represents a comprehensive inquiry and
      that the hearing judge has applied the appropriate legal principles
      to that record.” In re A.K., … 906 A.2d 596, 599 (Pa. Super.
      2006). Therefore, our scope of review is broad. Id.

Id.

      In addition, we are guided by Section 6351(f) of the Juvenile Act, which

provides for the disposition of dependent children.     42 Pa.C.S. § 6351(f).

Specifically, “[t]he trial court must focus on the child and determine the goal

with reference to the child’s best interests, not those of the parents.” In re

S.B., 943 A.2d at 978. “Safety, permanency, and well-being of the child must

take precedence over all other considerations.” Id., quoting In re N.C., 909

A.2d 818, 823 (Pa. Super. 2006). In addition to determining whether the child

should be returned to his or her parents, or placed for adoption, the court may

decide that the child “will be placed with a legal custodian in cases where the

return to the child’s parent, guardian or custodian or being placed for adoption

is not best suited to the safety, protection and physical, mental and moral

welfare of the child.” 42 Pa.C.S. § 6351(f.1)(3).

      Under the circumstances of this case, the juvenile court determined that

PLC vesting in Grandfather was in the Children’s best interest, in that it

preserved their bond with the Parents and at the same time continued to

ensure that the Children would receive ongoing safety, stability, and

permanency provided by Grandfather. “[T]he trial court should consider the


                                     - 12 -
J-A20006-22



importance of continuity of relationships and whether any existing parent-

child bond can be severed without detrimental effects on the child.” In re

K.M., 5e A.3d 781, 791 (Pa. Super. 2012). As noted previously in the court’s

opinion, it stated that DHS’s position was “that permanent legal custody be

explored as to the Grandfather was reasonable and just.” Juvenile Ct. Op. at

7. Moreover, in the brief filed by DHS, it stated that “[a] PLC petition has not

yet been filed in this case because necessary family profiles were delayed

because [Grandfather] moved to Puerto Rico, which has delayed the process

under the interstate Compact for Placement of Children. . . . DHS plans to file

a PLC petition upon completion of the family profile and associated

paperwork.” DHS’s Brief at 19 n.2. Thus, it is evident that a petition will be

filed and proceedings will continue following the entry of this decision affirming

the court’s orders on appeal and remanding this matter. The court did not err

in denying the GAL’s petition for goal change.

      Orders affirmed. Case remanded for proceedings consistent with the

memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022

                                     - 13 -